UNPUBLISHED ORDER
                           Not to be cited per Circuit Rule 53



      United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                                 February 27, 2006


                                        Before


                   Hon. RICHARD A. POSNER, Circuit Judge

                   Hon. FRANK H. EASTERBROOK, Circuit Judge

                   Hon. ILANA DIAMOND ROVNER, Circuit Judge



UNITED STATES OF AMERICA,                        ]   Appeal from the United
        Plaintiff-Appellee,                      ]   States District Court for
                                                 ]   the Eastern District of
No. 04-1854                        v.            ]   Wisconsin.
                                                 ]
ARTEMIO PENA,                                    ]   No. 03 CR 206
        Defendant-Appellant.                     ]
                                                 ]   Rudolph T. Randa,
                                                 ]        Chief Judge.



       Artemio Pena challenged his 135-month sentence for conspiracy to distribute
five or more kilograms of cocaine. This court ordered a limited remand under the
terms set forth in United States v. Paladino, 401 F.3d 471, 483-84 (7th Cir. 2005),
for a determination whether the district court would have imposed the same
sentence had it understood that the guidelines were advisory. See United States v.
Booker, 543 U.S. 220 (2005).

      The district court has replied that it would have imposed the original
sentence applying advisory guidelines. The parties were offered the opportunity to
respond before we finally resolved the appeal, but only the government has
responded.
No. 04-1854                                                                           2

       Pena’s sentence is within the properly calculated guideline range and
therefore presumptively reasonable. See United States v. Mykytiuk, 415 F.3d 606,
608 (7th Cir. 2005). We note that, although the district court invited written
submissions from the parties and indicated that it had read these submissions, the
court did not provide any analysis. The provision of reasons, however, is not a strict
requirement when the sentence imposed is within the sentencing range
recommended by the guidelines. United States v. Dean, 414 F.3d 725, 730 (7th Cir.
2005). The better practice, of course, is for the district court to provide some form of
analysis, which provides us with a clearer basis for review. But, particularly in
light of the fact that Pena has offered nothing to rebut the presumption of
reasonableness that attaches to his accurately calculated sentence, to require a
remand for the district court to provide explicit reasons here would be a fruitless
exercise. We conclude that Pena’s sentence was not the result of plain error, and
therefore AFFIRM the judgment of the district court.